SUPPLY AGREEMENT This Supply Agreement (the "Agreement") is entered into as of this 1st day of July 2011 (the "Effective Date"), by and between Parallax Diagnostics Ltd., Inc. a Nevada corporation with offices at 2 Canal Park Cambridge, MA (or PRLX") and Meyers Stevens Group Inc. at 7137 Telegraph Road, Montebello, California 90640 ("Supplier") (together the "Parties"). WHEREAS, Supplier possesses certain skills and expertise in manufacturing diagnostic assays; WHEREAS, PRLX wishes to retain the services of Supplier on the terms and conditions set forth below, and WHEREAS, Supplier is willing to supply diagnostic assays to the PRLX, on the terms and conditions set forth below, NOW, THEREFORE, the parties agree as follows: 1.
